 
Exhibit 10.1
 
*Portions of this exhibit marked [*] are requested to be treated confidentially.
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “ Agreement”) is made as of March 19,
2018 (the “Effective Date”) by and between CorMedix Inc., a Delaware corporation
with principal executive offices at 400 Connell Drive, Suite 5000, Berkeley
Heights, NJ 07922 (the “Company”), and Elizabeth Masson (“Executive”). Each of
the Company and Executive is referred to herein as a “Party” and together they
are referred to as the “Parties.”
 
TERMS
 
In consideration of the foregoing premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:
 
1.           Employment.
 
(a)           Services. Executive will serve as the Company’s Executive Vice
President and Head of Clinical Operations commencing on March 19, 2018 (the
“Start Date”). Executive will report directly to, and be subject to the
supervision of, the Company’s Chief Executive Officer (“CEO”). Executive will
perform such services for the Company and have such powers, responsibilities and
authority as are customarily associated with the position of Executive Vice
President and Head of Clinical Operations and shall perform such other duties as
may otherwise be reasonably assigned to the Executive from time to time by the
CEO.
 
(b)           Acceptance. Executive hereby accepts such employment subject to
the terms of this Agreement.
 
2.           Term.
 
The duration of employment under this Agreement shall commence on the Start Date
and shall continue for a term of three (3) years thereafter, unless sooner
terminated pursuant to Section 8 (such three-year period referred to herein as
the “Initial Term”); provided, however, that on the expiration of the Term, the
Term shall be extended automatically for additional, successive one-year periods
(such extended periods referred to herein as the “Extended Term”), unless one
Party shall notify the other in writing at least ninety (90) days before the
initial expiration of the Initial Term or the expiration of any successive
one-year period during the Extended Term that this Agreement shall not be so
extended after such expiry (a “Notice of Nonrenewal”). The Initial Term and the
Extended Term collectively shall be referred to herein as the “Term.”
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement specified in Sections 5, 6, 9, 10, 11, 12, and 13 shall survive
the expiration or termination hereof.
 
 
1

 
 
3.           Duties; Place of Performance.
 
(a)           Duties. Executive will be employed on a full-time basis. Executive
(i) shall devote all of her business time, attention and energies to the
business and affairs of the Company, shall use her best efforts to advance the
interests of the Company, and shall perform her duties diligently and to the
best of her ability, in compliance with the Company’s policies and procedures
and the laws and regulations that apply to the Company’s business; and (ii)
shall not be engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by Executive of her duties hereunder or
Executive’s availability to perform such duties or that Executive knows, or
should reasonably know, will adversely affect, or negatively reflect upon, the
Company. Executive may serve as a director on for profit boards, or on an
advisory committee thereof, including for other pharmaceutical and life science
companies, with the advance consent of the Company’s Board of Directors (the
“Board”), such consent not to be unreasonably withheld.
 
(b)           Place of Performance. The duties to be performed by Executive
hereunder shall be performed remotely, subject to reasonable travel requirements
on behalf of the Company, and provided that the Company can require Executive to
work at the Company’s headquarters for a reasonable number of days per month.
 
4.           Compensation.
 
As full compensation for Executive’s performance of services as an employee of
the Company, the Company shall pay Executive as follows:
 
(a)           Base Salary. During the Initial Term, the Company shall pay
Executive an annual base salary of Two Hundred Eighty Thousand Dollars
($280,000) (as it may be increased from time to time as provided hereunder, the
“Base Salary”), less applicable withholdings and deductions. Payment shall be
made in accordance with the Company’s normal payroll practices. Upon the
expiration of the Initial Term, the Company’s Board, or its Compensation
Committee, shall review the Base Salary to determine whether an increase in the
amount thereof is warranted in its sole discretion. The Base Salary will not be
decreased unless (i) all officers and/or members of the Company’s executive
management team experience an equal or greater percentage reduction in annual
base salary and/or total compensation; and (ii) Executive’s Base Salary
reduction is no greater than twenty-five (25) percent.
 
 
2

 
 
 
(b)           Annual Bonus. Subject to the following provisions of this Section
4(b), Executive shall be eligible to receive an annual target bonus, less
applicable withholdings and deductions, in an amount not to exceed thirty (30)
percent of the Base Salary then in effect, as determined by the Board (or its
Compensation Committee) in good faith based upon the achievement, during the
year in question, of both personal and Company-wide objectives established by
the Company’s CEO after consultation with Executive and approved by the Board
(or its Compensation Committee) at the beginning of each year. The Company will
endeavor to establish a given year’s performance objectives within the first 30
days of the year. For calendar year 2018, the bonus will be pro-rated based on
the portion of the year actually worked, and initial performance objectives will
be established within 30 days after the Start Date. Executive must be employed
by the Company through December 31 of a given year in order to earn the annual
bonus for such year; provided that, in accordance with Section 9(c), Executive
will be eligible to receive a prorated annual bonus where Executive’s employment
is terminated by the Company other than as a result of Executive’s death or
Disability, other than by Notice of Nonrenewal and other than for Cause, or
where Executive terminates Executive’s employment for Good Reason (as defined
below) before the final day of the bonus year. The annual bonus for a given year
will be paid no later than March 15 of the year following the year to which it
relates.
 
(c)           Stock Options. The Company will grant to Executive stock options
to purchase Three Hundred Ten Thousand (310,000) shares of the Company’s
outstanding common stock (the “Options”). The Options shall be granted pursuant
to and subject to the terms and conditions of the Company’s 2013 Stock Incentive
Plan, as amended (the “Plan”) and shall be further subject to the terms of stock
option agreements to be entered into between Executive and the Company. The
exercise price of the Options will be equal to the closing price of the
Company’s common stock on the applicable date of grant on the New York Stock
Exchange (“NYSE”). The Options will be divided into “Time Options” and
“Milestone Options” as described below. The “Time Options” will be 186,000 of
the total Options, and will vest over four (4) years in four (4) equal annual
installments on the first four anniversaries of the Start Date, subject to
Executive’s continued employment with the Company. The “Milestone Options” will
be the remaining 124,000 of the total Options, and will vest as follows: (i)
40,000 of the Milestone Options will vest upon [*]; and (ii) 84,000 of the
Milestone Options will vest upon [*], or (B) [*], provided, with respect to each
tranche of the Milestone Options, Executive remains an employee of, or a
consultant to, the Company through the applicable vesting date, and provided
further that such Milestone Options will be forfeited if performance of the
objectives associated with the Milestone Options is not achieved by the end of
the applicable periods as described in clauses (i) and (ii) above.
 
(d)           Withholding. The Company will withhold from any amounts payable
under this Agreement such federal, state and local taxes as the Company
determines are required to be withheld pursuant to applicable law.
 
(e)           Expenses. The Company will reimburse Executive for all normal,
usual and necessary expenses incurred by Executive in furtherance of the
business and affairs of the Company, including without limitation reasonable
travel, lodging, meals, and entertainment upon timely receipt by the Company of
appropriate vouchers or other proof of Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company. Such reimbursements will be made in a timely manner
within 30 days of the date of submission of the relevant documentation relating
to the expense incurred and in accordance with the policies of the Company, but
in no event later than December 31 of the year following the year in which
Executive incurs such expense. The amount of expenses eligible for reimbursement
during one year will not affect the expenses eligible for reimbursement in any
other year, and is not subject to liquidation or exchange for another benefit.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 


 
3

 
 
(f)           Other Benefits. Executive shall be entitled to all rights and
benefits for which she shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans, prescription drug reimbursement plans, short and long term
disability plans, life insurance and other so-called “fringe” benefits) as the
Company shall make available to its senior executives from time to time. All
such benefits are subject to the provisions of their respective plan documents
in accordance with their terms and are subject to amendment or termination by
the Company without Executive’ s consent.
 
(g)           Vacation. Executive shall be entitled to a vacation up to four (4)
weeks per annum, of which no more than two (2) weeks may be taken consecutively,
in addition to holidays observed by the Company and reasonable periods of paid
personal and sick leave. All such paid time off shall accrue and be used in
accordance with the Company’s established policies and procedures.
 
(h)           Future Equity. After the Initial Term, Executive shall be eligible
for future equity grants, in the discretion of the Board (or its Compensation
Committee).
 
5.           Confidential Information and Inventions.
 
(a)           Confidential Information; Non-Disclosure and Non-Use. Executive
recognizes and acknowledges that in the course of her duties she will receive
confidential or proprietary information of the Company, its affiliates or third
parties with whom the Company or any such affiliates has an obligation of
confidentiality. Accordingly, during and after the Term, Executive agrees to
keep confidential and not disclose or make accessible to any other person or
entity or use for any other purpose other than in connection with the
fulfillment of her duties under this Agreement, any “Confidential and
Proprietary Information” (defined below) owned by, or received by or on behalf
of the Company or any of its affiliates. The term “Confidential and Proprietary
Information” shall include, but shall not be limited to, confidential or
proprietary scientific or technical information, data, formulas and related
concepts, business plans (both current and under development), client lists,
promotion and marketing programs, trade secrets, or any other confidential or
proprietary business information relating to development programs, costs,
revenues, marketing, investments, sales activities, promotions, credit and
financial data, manufacturing processes, financing methods, and any and all
information relating to the operation of the Company’s business which the
Company may from time to time designate as confidential or proprietary or that
Executive reasonably knows should be, or has been, treated by the Company as
confidential or proprietary. Executive expressly acknowledges that the
Confidential and Proprietary Information constitutes a protectable business
interest of the Company. Confidential and Proprietary Information encompasses
all formats in which information is preserved, whether electronic, print, or any
other form, including all originals, copies, notes, or other reproductions or
replicas thereof. Except in connection with the execution of Executive’s duties
to the Company, Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during her employment by the Company.
 
 
4

 
 
(b)           Return of Property. Upon request during employment and immediately
at the termination of her employment for any reason, Executive will return to
the Company all Confidential and Proprietary Information in any form (including
all copies and reproductions thereof) and all other property whatsoever of the
Company in her possession or under her control. If requested by the Company,
Executive will certify in writing that all such materials have been returned to
the Company. Executive also expressly agrees that immediately upon the
termination of her employment with the Company for any reason, Executive will
cease using any secure website, computer systems, e-mail system, phone system or
voicemail service provided by the Company for the use of its employees.
Notwithstanding the foregoing, Executive may retain her address book to the
extent it only contains contact information.
 
(c)           Exceptions. Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of Executive or other violation of this Agreement; or (iii) is
disclosed to Executive by a third party under no obligation to Executive’s
knowledge to maintain the confidentiality of the information. The restrictions
in Section 5(a) above will not apply to any information the extent that that
Executive is required to disclose such information by law, provided that the
Executive (x) notifies the Company of the existence and terms of such
obligation, (y) gives the Company prompt notice to seek a protective or similar
order to prevent or limit such disclosure, and (z) only discloses that
information actually required to be disclosed. Notwithstanding the foregoing,
nothing in this Agreement is meant to prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the SEC, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive shall
not be required to obtain the prior authorization of the Company to make any
such reports or disclosures and is not required to notify the Company that she
has made such reports or disclosures.
 
(d)           Notice Of Immunity From Liability For Confidential Disclosure Of A
Trade Secret To The Government Or In A Court Filing. Pursuant to the Federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, if the individual (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.
 
 
5

 
 
(e)           Inventions. Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works (“Inventions”) initiated,
conceived or made by her in the course of her employment with the Company,
either alone or in conjunction with others, during the Term shall be the sole
property of the Company to the maximum extent permitted by applicable law and,
to the extent permitted by law, shall be “works made for hire” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101). The Company
shall be the sole owner of all patents, copyrights, trade secret rights, and
other intellectual property or other rights in connection therewith; provided,
however that this Section 5(e) shall not apply to Inventions which are not
related to the business of the Company and which are made and conceived by
Executive not during normal working hours, not on the Company’s premises and not
using the Company’s tools, devices, equipment or Confidential and Proprietary
Information. Subject to the foregoing, Executive hereby assigns to the Company
all right, title and interest she may have or acquire in all Inventions;
provided, however, that the Board may in its sole discretion agree to waive the
Company’s rights pursuant to this Section 5(e).
 
(f)           Further Actions and Assistance. Executive agrees to cooperate
reasonably with the Company and at the Company’s expense, both during and after
her employment with the Company, with respect to the procurement, maintenance
and enforcement of copyrights, patents, trademarks and other intellectual
property rights (both in the United States and foreign countries) relating to
the Inventions. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, that the
Company reasonably may deem necessary or desirable in order to protect its
rights and interests in any Inventions. Executive further agrees that if the
Company is unable, after reasonable effort, to secure Executive’s signature on
any such papers, any officer of the Company shall be entitled to execute such
papers as her agent and attorney-in-fact and Executive hereby irrevocably
designates and appoints each officer of the Company as her agent and
attorney-in-fact to execute any such papers on her behalf and to take any and
all actions as the Company reasonably may deem necessary or desirable in order
to protect its rights and interests in any Inventions, under the conditions
described in this Section 5(f).
 
(g)           Prior Inventions. Executive will not assert any rights to any
invention, discovery, idea or improvement relating to the business of the
Company or to her duties hereunder as having been made or acquired by Executive
prior to her work for the Company, except for the matters, if any, described in
Appendix A to this Agreement.
 
(h)           Disclosure. Executive agrees that she will promptly disclose to
the Company all Inventions initiated, made, conceived or reduced to practice by
her, either alone or jointly with others, during the Term.
 
(i)           Survival. The provisions of this Section 5 shall survive any
termination of this Agreement.
 
 
6

 
 
6.           Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a)           Executive understands and recognizes that her services to the
Company are special and unique and that in the course of performing such
services Executive will have access to and knowledge of Confidential and
Proprietary Information. Executive agrees that, during the Term and the twelve
(12) month period immediately following Executive’s separation from employment
(the “Termination Restriction Period”), whether such separation is voluntary or
involuntary, she shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or engage in any business involving the
development or commercialization of a preventive anti-infective product that
would be a competitor of Neutrolin or a product containing taurolodine or any
other product being actively developed or produced by the Company as of the date
of Executive’s termination of employment (the “Business of Company”), either as
an individual for her own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of such Person, in any capacity
that requires or could result in Executive’s intentional, unintentional, or
inevitable use of the Confidential and Proprietary Information and/or requires
Executive to perform services substantially similar to those performed for the
benefit of the Company during the Term, within the United States and the
European Union, provided, however, that nothing shall prohibit Executive from
performing executive duties for any Person that does not engage in the Business
of Company. Executive acknowledges that, due to the unique nature of the
Business of the Company, the Company has a strong legitimate business interest
in protecting the continuity of its business interests and its Confidential and
Proprietary Information and the restriction herein agreed to by Executive
narrowly and fairly serves such an important and critical business interest of
the Company. Notwithstanding the foregoing, nothing contained in this Section
6(a) shall be deemed to prohibit Executive from acquiring or holding, solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are engaged in the Business of Company so long as such
securities do not, in the aggregate, constitute more than four percent (4%) of
any class or series of outstanding securities of such corporation; or being a
passive investor holding less than four percent (4%) of a private equity,
venture capital or other commingled fund; and further notwithstanding the
foregoing, nothing contained in this Section 6(a) shall preclude Executive from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which Executive is employed, or to which
Executive provides services, is not engaged in the Business of Company, (ii)
Executive does not provide services, directly or indirectly, to any other
division or operating unit of such multi-divisional business or enterprise
engaged in or proposing to engage in the Business of Company (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and (iii)
the Competitive Divisions, in the aggregate, accounted for less than one-third
of the multi-divisional business or enterprise's consolidated revenues for the
fiscal year, and each subsequent quarterly period, prior to Executive's
commencement of employment with or provision of services to the Division.
 
 
7

 
 
(b)           Reasonableness of Restriction. Executive hereby acknowledges and
agrees that the covenant against competition provided for pursuant to Section
6(a) is reasonable with respect to its duration, geographic area and scope. In
addition, Executive acknowledges that the Company engages in the Business of
Company throughout the United States and the European Union. If, at the time of
enforcement of this Section 6, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the Parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein.
 
(c)           Non-Solicitation. During the Term and the applicable Termination
Restriction Period (as defined herein), Executive shall not, directly or
indirectly, on her own behalf or on behalf of any person or entity, without the
prior written consent of the Company:
 
(i)           solicit or induce any employee, consultant or independent
contractor of the Company or any of its affiliates to leave the employ of (or
end a contracting relationship with) the Company or any affiliate; or hire for
any competitive purpose any employee consultant or independent contractor of the
Company; or hire any former employee who has left the employment of the Company
or any affiliate of the Company within six (6) months of the termination of such
employee's employment with the Company or any such affiliate for any competitive
purpose; or hire any former consultant or independent contractor who has ended
his or her consultancy or contracting relationship with the Company or any
affiliate of the Company within six (6) months of the end of such consultancy or
contracting relationship for any competitive purpose; or hire any former
employee of the Company in knowing violation of such employee's non-competition
agreement with the Company or any such affiliate; or
 
(ii)           solicit, divert or take away, or attempt to divert or take away,
the business or patronage of any agent, client or customer of the Company which
was served by the Company during the twelve-month period prior to the
termination of Executive’s employment with the Company; or induce, encourage, or
attempt to induce or encourage any client or customer of the Company which was
served by the Company during the twelve-month period prior to the termination of
Executive’s employment with the Company to reduce, limit, or cancel its business
with the Company.
 
For clarity, the foregoing shall not be violated by general advertising, by
serving as a reference upon request or by actions taken in the good faith
performance of Executive’s duties to the Company.
 
(d)           Non-Disparagement. Executive agrees that she shall not directly or
indirectly disparage, whether or not truthfully, the name or reputation of the
Company or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder (provided Executive has had material dealings
with such shareholder) of the Company or any of its affiliates; provided that,
nothing in this Section shall be construed to interfere with Executive’s right
to engage in protected concerted activity under the National Labor Relations
Act. Notwithstanding this Section 6(d), nothing contained herein shall apply to
statements made by Executive (x) in the course of her responsibility to evaluate
the performance and/or participate in any investigation of the conduct or
behavior of officers, employees and/or others, (y) as part of any judicial,
administrative or other legal action or proceeding, or (z) in rebuttal of false
or misleading statements by others, and nothing shall be construed to limit or
impair the ability of Executive to provide truthful testimony in response to any
validly issued subpoena or to file pleadings or respond to inquiries or legal
proceedings by any government agency to the extent required by applicable law.
These non-disparagement obligations will cease to apply two (2) years after
Executive’s termination of employment.
 
 
8

 
 
(e)           Enforcement. In the event that Executive breaches or threatens to
breach any provisions of Section 5 or this Section 6, then, in addition to any
other rights the Company may have, it shall be entitled to seek injunctive
relief to enforce such provisions. In the event that an actual proceeding is
brought in equity to enforce the provisions of Section 5 or this Section 6,
Executive shall not urge as a defense that there is an adequate remedy at law
nor shall the Company be prevented from seeking any other remedies that may be
available to it.
 
(f)           Remedies Cumulative; Judicial Modification. Each of the rights and
remedies enumerated in Section 6(e) shall be independent of the others and shall
be in addition to and not in lieu of any other rights and remedies available to
the Company at law or in equity. If any of the covenants contained in this
Section 6, or any part of any of them, is hereafter construed or adjudicated to
be invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants or rights or remedies, which shall be given full effect
without regard to the invalid portions. If any of the covenants contained in
this Section 6 is held to be invalid or unenforceable because of the duration of
such provision or the area covered thereby, the Parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision and in its reduced form such provision shall then be
enforceable.
 
(g)           Survival. The provisions of this Section 6 shall survive any
termination of this Agreement.
 
7.           Representations and Warranties. Executive hereby represents and
warrants to the Company as follows:
 
(a)           Neither the execution or delivery of this Agreement nor the
performance by Executive of her duties and other obligations hereunder conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which Executive is
a party or by which she is bound.
 
(b)           Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform her duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Executive enforceable against her in accordance with its terms. No approvals or
consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform her duties and other obligations hereunder.
 
 
9

 
 
(c)           Executive will not use any confidential information or trade
secrets of any third Party in her employment by the Company in violation of the
terms of the agreements under which she had access to or knowledge of such
confidential information or trade secrets.
 
8.           Termination.
 
(a)           Cause. Executive’s employment hereunder may be terminated by the
Company immediately for “Cause” (defined below). Any of the following actions by
Executive shall constitute “Cause”:
 
(i)           The willful failure, disregard or refusal by Executive to perform
her material duties or obligations under this Agreement (other than as a result
of Executive’s mental incapacity or illness, as confirmed by medical evidence
provided by a physician selected by the Company), if such failure, disregard or
refusal is not cured (if curable, as determined in the reasonable discretion of
the Board) within 30 days after receiving written notice from the Board
specifying each such deficiency;
 
(ii)           Any willful, intentional or grossly negligent act by Executive
having the effect of materially injuring (whether financially or otherwise) the
business or reputation of the Company or any of its affiliates (other than acts
that were performed in a good faith attempt to advance the business interests of
the Company);
 
(iii)           Executive’s conviction of any felony involving moral turpitude
(including entry of a guilty or nolo contendere plea);
 
(iv)           The Executive’s qualification as a “bad actor,” as defined by 17
CFR 230.506(a);
 
(v)           The good faith determination by the Board, after a reasonable and
good-faith investigation by the Company, that Executive engaged in some form of
harassment or discrimination prohibited by law (including, without limitation,
harassment on the basis of age, sex or race) unless Executive’s actions were
specifically directed by the Board;
 
(vi)           Any material misappropriation or embezzlement by Executive of the
property of the Company or its affiliates (whether or not a misdemeanor or
felony); or
 
(vii)          A material breach of this Agreement by Executive in the event
Executive has failed to cure such breach (if curable, as determined in the
reasonable discretion of the Board) within 30 days after receiving written
notice from the Board specifying such breach.
 
(b)           Death. Executive’s employment hereunder shall be terminated upon
Executive’s death.
 
(c)           Disability. The Company may terminate Executive’s employment
hereunder due to Executive’s “Disability” (defined below) while Executive is so
Disabled. For purposes of this Agreement, a termination due to Executive’s
“Disability” shall be deemed to have occurred if the Executive has not been able
to perform her material duties for 90 consecutive days or 90 days in a 180 day
period, due to the condition of Executive’s physical, mental or emotional
health, taking into account the Company’s obligations under the applicable
provisions of the Americans with Disabilities Act, as amended, the Family and
Medical Leave Act, and any similar applicable law.
 
 
10

 
 
(d)           Good Reason. Executive may terminate her employment hereunder for
“Good Reason” (as defined below) pursuant to the procedures set forth in this
Section 8(d). In order for Executive to resign for Good Reason, Executive must
provide written notice to the Board of the existence of the Good Reason
condition within sixty (60) days of the initial existence of such Good Reason
condition. Upon receipt of such notice, the Company will have thirty (30) days
during which it may attempt to remedy the Good Reason condition. If so remedied,
Executive may not resign for Good Reason based on such condition. If the Good
Reason condition is not remedied within such thirty (30) day period, Executive
may resign based on the Good Reason condition specified in the notice effective
no later than thirty (30) days following the expiration of the thirty (30) day
cure period. The term “Good Reason” shall mean any of the following occurring
without the Executive’s consent:
 
(i)           any material breach of this Agreement by the Company;
 
(ii)           any material diminution by the Company of Executive’s
responsibilities or authority;
 
(iii)          a material reduction in Executive’s annual Base Salary unless (i)
all officers and/or members of the Company’s executive management team
experience an equal or greater percentage reduction in annual base salary and/or
total compensation; and (ii) Executive’s Base Salary and/or total compensation
reduction is no greater than twenty-five (25) percent; or
 
(iv)           a material reduction in Executive’s target bonus level unless:
(i) all officers and/or members of the Company’s executive management team
experience an equal or greater percentage reduction related to target bonus
levels; and (ii) Executive’s target bonus level reduction is no greater than
twenty-five (25) percent.
 
(e)           Without Cause. The Company may terminate Executive’s employment
(i) effective upon written notice to Executive at any time for any reason other
than for Cause or Executive’s Disability, or (ii) by providing a Notice of
Nonrenewal to the other Party pursuant to the terms of Section 2.
 
(f)           Resignation. Executive may resign for a reason other than Good
Reason at any time upon thirty (30) days written notice of termination to the
Company, or by providing a Notice of Nonrenewal to the other Party pursuant to
the terms of Section 2.
 
9.           Compensation upon Termination.
 
In the event Executive’s employment is terminated, the Company shall pay to
Executive the Base Salary and benefits otherwise payable to her under Section 4
through the last day of her actual employment by the Company, along with the
annual bonus as described in Section 4(b) for any completed fiscal year not yet
paid, in addition to any reimbursable business expenses subject to Company
policy and any amounts due under any benefit plan or program in accordance with
its terms (together, the “Accrued Compensation”). Except for the Accrued
Compensation, rights to indemnification and directors’ and officers’ liability
insurance, and as otherwise required by law, Executive will have no further
entitlement hereunder to any other compensation or benefits from the Company
except as expressly provided below:
 
(a)           Death or Disability. If Executive’s employment is terminated as a
result of her death or Disability, the Company shall pay to Executive or to
Executive’s estate, as applicable, the Accrued Compensation.
 
(b)           Cause. If Executive’s employment is terminated by the Company for
Cause, Executive shall not be entitled to receive any payments or benefits other
than the Accrued Compensation, rights to indemnification and directors’ and
officers’ liability insurance and as otherwise required by law. All equity
awards granted to Executive by the Company that have not vested as of the date
of termination shall be forfeited to the Company as of such date.
 
 
11

 
 
(c)           Other than for Cause, Non-Renewal, Death or Disability. If the
Company terminates Executive’s employment, other than as a result of Executive’s
death or Disability, other than by Notice of Nonrenewal and other than for
Cause, or if Executive terminates Executive’s employment for Good Reason, then
conditioned upon Executive executing a Release (as defined below) following such
termination, the Company will provide to Executive the following separation
benefits: (i) payment of the Accrued Compensation, rights to indemnification and
directors’ and officers’ liability insurance and any rights or privilege
otherwise required by law, (ii) payment to Executive of nine (9) months of her
Base Salary, (iii) payment to Executive on a prorated basis of the target bonus
for the year of termination based on the actual achievement of the objectives
referenced in Section 4(b), (iv) if Executive timely elects continued health
insurance coverage under COBRA, payment to Executive of a portion of the premium
necessary to continue such coverage for Executive and Executive’s eligible
dependents that is equal to the portion paid for by the Company during
Executive’s employment, until the conclusion of the time when Executive is
receiving continuation of Base Salary payments or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium times the number of
months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code, and (v) all Time Options that
are scheduled to vest on or before the next succeeding anniversary of the date
of termination shall be accelerated and deemed to have vested as of the
termination date; provided that, for the avoidance of doubt, the Milestone
Options whose vesting requirements have not been successfully met as of the date
of Executive’s termination of employment or resignation with Good Reason will
not accelerate. The separation benefits set forth above are conditioned upon
Executive executing a release of claims against the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns in form acceptable to the Company (the “Release”)
within the time specified therein, which Release is not revoked within any time
period allowed for revocation under applicable law. The salary continuation
described in Section 9(c)(ii) above will be payable to Executive over time in
accordance with the Company’s payroll practices and procedures beginning on the
sixtieth (60th) day following the termination of Executive’s employment with the
Company, provided that the Company, in its sole discretion but in accordance
with Internal Revenue Code Section 409A, may begin the payments earlier.
 
(d)           By Notice of Non-Renewal. If, pursuant to Section 8(f), Executive
terminates her employment hereunder by written notice of termination without
Good Reason or if either Party terminates Executive’s employment by providing a
Notice of Nonrenewal to the other Party, Executive shall not be entitled to
receive any payments or benefits other than the Accrued Compensation, rights to
indemnification and directors’ and officers’ liability insurance and as
otherwise required by law.
 
(e)           This Section 9 sets forth the only obligations of the Company with
respect to the termination of Executive’s employment with the Company, and
Executive acknowledges that, upon the termination of her employment, she shall
not be entitled to any payments or benefits which are not explicitly provided in
this Section 9, except as required by law or the terms of another employee plan,
program or arrangement covering her.
 
(f)           The obligations of the Company that arise under this Section 9
shall survive the expiration or earlier termination of this Agreement.
 
10.           Change In Control.
 
(a)           Change In Control Defined. The term “Change In Control” shall have
the same meaning as defined in the Plan, as in effect on the date of this
Agreement.
 
 
12

 
 
(b)           Consequence upon Executive’s Termination Without Cause or
Executive’s Resignation With Good Reason. Upon Executive’s termination of
employment by the Company without Cause or Executive’s resignation of employment
with Good Reason within twenty-four months after a Change In Control, the
Company shall provide Executive the following separation benefits: (i) payment
of the Accrued Compensation, rights to indemnification and directors’ and
officers’ liability insurance and any rights or privilege otherwise required by
law, (ii) payment to Executive of her Base Salary and full target bonus over a
period of nine (9) months, (iii) payment to Executive on a prorated basis for
any partial bonus earned by Executive based on the achievement of the objectives
referenced in Section 4(b), (iv) if Executive timely elects continued health
insurance coverage under COBRA, payment to Executive of the entire premium
necessary to continue such coverage for Executive and Executive’s eligible
dependents until the conclusion of the time when Executive is receiving
continuation of Base Salary payments or until Executive becomes eligible for
group health insurance coverage under another employer’s plan, whichever occurs
first, provided however that the Company has the right to terminate such payment
of COBRA premiums on behalf of Executive and instead pay Executive a lump sum
amount equal to the COBRA premium times the number of months remaining in the
specified period if the Company determines in its discretion that continued
payment of the COBRA premiums is or may be discriminatory under Section 105(h)
of the Code, and (v) all unvested Options held by Executive shall be accelerated
and deemed to have vested as of the date of the Executive’s termination of
employment. All Options that have vested (or been deemed pursuant to the
immediately preceding sentence to have vested) as of the date of Executive’s
termination of employment shall remain exercisable until the earlier of the date
that is twelve (12) months following such termination or the expiration date
applicable under the respective Option grant(s). The separation benefits set
forth above are conditioned upon Executive executing a Release within the time
specified therein, which Release is not revoked within any time period allowed
for revocation under applicable law. The salary continuation described in
Section 10(b)(ii) above will be payable to Executive over time in accordance
with the Company’s payroll practices and procedures beginning on the sixtieth
(60th) day following the termination of Executive’s employment with the Company,
provided that the Company, in its sole discretion but in accordance with Section
409A (defined below), may begin the payments earlier.
 
(c)           Potential Adjustments due to Tax Implications. Notwithstanding
anything in this Agreement or any other agreement between Executive and the
Company to the contrary, but subject to this Section 10(c), the Company will
effectuate the acceleration contemplated under Section 10(b) and will make the
payments and other acceleration of benefits under this Agreement and other
compensatory arrangements without regard to whether Section 280G of the Code
would limit or preclude the deductibility of such payments or benefits. However,
if reducing or eliminating any payment and/or other benefit (including the
vesting of her options or other equity compensation) would increase the “Total
After-Tax Payments” (defined below), then the amounts payable to Executive will
be reduced or eliminated as follows (or in such other manner as Executive may
specify at the applicable time if permitted to do so without violation of
Internal Revenue Code Sections 280G, 409A and 4999) to the extent necessary to
maximize such Total After-Tax Payments:
 
(i)           first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of any options or stock) and
 
(ii)           second, by reducing or eliminating the vesting of options and
stock that occurs as a result of a Change in Control or other event covered by
Section 280G of the Code in reverse order of vesting and with grants whose
parachute value is calculated without regard to Treasury Regulations 280G-1 Q&A
24(c) being reduced prior to those subject to Q&A 24(c).
 
 
13

 
 
The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting are required to be reduced or
eliminated in accordance with the foregoing. If there is ultimately determined
to be an underpayment of or overpayment to Executive under this provision, the
amount of such underpayment or overpayment will be immediately paid to Executive
or refunded by her, as the case may be, with interest at the applicable federal
rate under the Code. The term “Total After­Tax Payments” means the total value
of all “parachute payments” (as that term is defined in Section 280G(b)(2) of
the Code) made to Executive or for her benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code). The cost of
the accountant shall be paid by the Company and the accountant shall deliver to
the parties its calculations in a form that can be relied upon for filing of tax
returns. The calculations made pursuant to this section shall be made by
allocating the full summary compensation table value (from the latest filed
proxy) or an estimate thereof of the Executive’s annual total compensation to
the noncompetition provisions set forth in this Agreement.
 
11.           Indemnification.
 
The Company shall defend and indemnify Executive in regard to her capacities
with the Company, its affiliates and its benefit plans to the fullest extent
permitted under the Delaware General Corporate Law (the “DGCL”). The Company
shall also establish a policy for indemnifying its officers and directors,
including but not limited to Executive, for all actions permitted under the DGCL
taken in good faith pursuit of their duties for the Company, including, but not
limited to, the obtaining of an appropriate level of directors and officers
liability insurance coverage and including such provisions in the Company’s
bylaws or certificate of incorporation, as applicable and customary. Executive
shall be designated as a named insured on such directors and officers liability
insurance policy. Executive’s rights to, and the Company’s obligation to
provide, indemnification shall survive termination of this Agreement.
 
12.           Compliance with Code Section 409A.
 
(a)           Intent of the Parties. The intent of the Parties is that the
payments, compensation and benefits under this Agreement will be exempt from or
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, in this connection, the Agreement shall be interpreted to be exempt
or in compliance with Section 409A. Further, if any benefit or payment payable
under this Agreement is deemed to not comply with Section 409A, the Company and
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive to the greatest extent
possible the after-tax economic equivalent of what otherwise has been provided
to Executive pursuant to the terms of this Agreement, and provided further, that
any deferral of payments or other benefits shall be only for such time period as
may be required to comply with Section 409A.
 
 
14

 
 
(b)           Potential Delay of Payment(s) and Adjustments. For the avoidance
of doubt, the Parties intend that payments of the separation benefits set forth
in Section 9 and Section 10 above satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9). If any
payment, compensation or other benefit provided to Executive in connection with
her separation from service is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and
Executive is a “specified employee” within the meaning of Section 409A, no part
of such payments shall be paid before the day that is six (6) months plus one
(1) day after the termination date or her earlier death (the “New Payment
Date”). The aggregate of any payments that otherwise would have been paid to
Executive during the period between the termination date and the New Payment
Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.
 
(c)           Separation from Service. Notwithstanding anything to the contrary
set forth herein, any payments and benefits provided under Section 9 or Section
10 above that constitute “deferred compensation” within the meaning of Section
409A will not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h)), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur additional tax under Section 409A.
 
(d)           Installments. If any payment, compensation or other benefit
required by the Agreement is to be paid in a series of installment payments,
each individual payment in the series shall be considered a separate payment for
purposes of Section 409A.
 
13.           Miscellaneous.
 
(a)           Governing Law. This Agreement and all questions relating to its
validity, interpretation, performance, remediation, and enforcement (including,
without limitation, provisions concerning limitations of actions) shall be
governed by and construed in accordance with the substantive laws of the State
of Delaware, notwithstanding any choice-of-law doctrines of that jurisdiction or
any other jurisdiction that ordinarily would or might cause the substantive law
of another jurisdiction to apply.
 
(b)           Personal Jurisdiction. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT
MAY ONLY BE BROUGHT AND ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN
SOMERSET COUNTY, NEW JERSEY, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE. THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN SUCH
COURTS, AS WELL AS ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.
 
 
15

 
 
(c)           Service of Process. THE PARTIES FURTHER IRREVOCABLY CONSENT TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN THE MANNER AND TO
THE ADDRESS SPECIFIED IN SECTION 13(h) OF THIS AGREEMENT.
 
(d)           Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF. EACH OF THE PARTIES HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
 
(e)           Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive. The Company may assign its rights,
together with its obligations, hereunder only in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets and to an assignee who assumes such obligations by law or in writing.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective heirs, legal
representatives, successors and assigns.
 
(f)           Amendment. This Agreement cannot be amended orally, or by any
course of conduct or dealing, but only by a written agreement duly executed by
the Parties.
 
(g)           Waiver. The failure of either Party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either Party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such Party. Unless the written waiver instrument
expressly provides otherwise, no waiver by a Party of any right or remedy or
breach by the other Party in any particular instance shall be construed to apply
to any right, remedy or breach arising out of or related to a subsequent
instance.
 
(h)           Notices. All notices, demands or other communications desired or
required to be given by a Party to the other Party shall be in writing and shall
be deemed effectively given upon (i) personal delivery to the Party to be
notified, (ii) upon confirmation of receipt of fax or other electronic
transmission, (iii) one business day after deposit with a reputable overnight
courier, prepaid for priority overnight delivery, or (iv) five days after
deposit with the United States Postal Service, postage prepaid, certified mail,
return receipt requested, in each case to the Party to be notified at the
Company’s principal executive officers in the case of the Company and at the
latest address of the Executive on the books of the Company in the case of the
Executive; or to such other addresses and to the attention of such other
individuals as either Party shall have designated to the other by notice given
in the foregoing manner.
 
 
16

 
 
(i)           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral between the Parties, relating to the subject matter hereof.
 
(j)           Affiliate and Control Defined. As used in this Agreement, the term
“affiliate” of a specified Person shall mean and include any Person controlling,
controlled by or under common control with the specified Person. A Person shall
be deemed to “control” another Person if such first Person possesses directly or
indirectly the power to direct, or cause the direction of, the management and
policies of the second Person, whether through the ownership of voting
securities, by contract or otherwise.
 
(k)           Captions, Headings and Cross-References. The section headings
contained herein are for reference purposes and convenience only and shall not
in any way affect the meaning or interpretation of this Agreement. Except as
expressly set forth otherwise, all cross-references to sections refer to
sections of this Agreement.
 
(l)           Severability. In addition to, and not in conflict with, the
provisions of Sections 6(b) and 6(f), the Parties agree that each and every
provision of this Agreement shall be deemed valid, legal and enforceable in all
jurisdictions to the fullest extent possible. Any provision of this Agreement
that is determined to be invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction, be adjusted and reformed rather than voided, if
possible, in order to achieve the intent of the Parties. Any provision of this
Agreement that is determined to be invalid, illegal or unenforceable in any
jurisdiction which cannot be adjusted and reformed shall for the purposes of
that jurisdiction, be voided. Any adjustment, reformation or voidance of any
provisions of this Agreement shall only be effective in the jurisdiction
requiring such adjustment or voidance, without affecting in any way the
remaining provisions of this Agreement in such jurisdiction or adjusting,
reforming, voiding or rendering that provision or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction.
 
(m)          Counterpart Execution. This Agreement may be executed in one or
more counterparts each of which shall be an original document and all of which
together shall constitute one and the same instrument. The Parties acknowledge
that this Agreement may be executed and delivered by means of electronic
signatures and that use and acceptance of electronic signatures to bind the
Parties represents the voluntary agreement and intention of the Parties to
conduct this transaction by electronic means. The Parties agree that execution
and delivery by electronic means will have the same legal effect as if
signatures had been manually written on this Agreement. This Agreement will be
deemed lawfully executed by the Parties by such action for purposes of any
statute or rule of law that requires this Agreement to be executed by the
Parties to make the mutual promises, agreements and obligations of the Parties
set forth herein legally enforceable. Facsimile and .pdf exchanges of signatures
will have the same legal force and effect as the exchange of original
signatures. THE PARTIES HEREBY WAIVE ANY RIGHT TO RAISE ANY DEFENSE OR WAIVER
BASED UPON EXECUTION OF THIS AGREEMENT BY MEANS OF ELECTRONIC SIGNATURES IN ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT. The Parties agree that
the legal effect, validity and enforceability of this Agreement will not be
impaired solely because of its execution in electronic form or that an
electronic record was used in its formation. The Parties acknowledge that they
are capable of retaining electronic records of this transaction.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the date set forth above.
 
 
Signature page follows.
 
 
17

 
 
CORMEDIX INC.
 
 
 
By:  ___________________________
Name: Khoso Baluch
Title:   Chief Executive Officer
Date: ___________________________                                          

EXECUTIVE:
 
 
 
___________________________
Elizabeth Masson
 
Date:  ______________________                                         

 
 

 
 
18

 
APPENDIX A
 
PRIOR INVENTIONS
 
 
 
 
 
 
